Case: 18-11048      Document: 00515150143         Page: 1    Date Filed: 10/08/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                     United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                    No. 18-11048                      October 8, 2019
                                  Summary Calendar
                                                                       Lyle W. Cayce
                                                                            Clerk
ANTHONY R. TREJO, also known as Anthony Robert Trejo,

                                                 Plaintiff-Appellant

v.

JANSSEN PHARMACEUTICAL PRODUCTS, L.P.; TEXAS DEPARTMENT
OF HEALTH AND HUMAN SERVICES; DOCTOR DANA BUTLER; NFN
MILLER, LVN; TEXAS DEPARTMENT OF CRIMINAL JUSTICE; JOSE A.
LIRA; JANE/JOHN DOE, Pharmacist; JEFF L. PIERCE; KRISTA M.
TOMLINSON VASQUEZ,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 2:16-CV-204


Before CLEMENT, ELROD, and OLDHAM, Circuit Judges.
PER CURIAM: *
       Anthony R. Trejo, Texas prisoner # 832287, appeals the dismissal of his
42 U.S.C. § 1983 civil rights complaint as barred by the statute of limitations
and therefore frivolous pursuant to 28 U.S.C. § 1915A(b)(1). This court reviews



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-11048         Document: 00515150143         Page: 2   Date Filed: 10/08/2019


                                       No. 18-11048

a dismissal under § 1915A de novo. Geiger v. Jowers, 404 F.3d 371, 373 (5th
Cir. 2005).
      Although Trejo argues that the dismissal deprived him of his right to
access the courts, he fails to explain or meaningfully brief the issue. See Yohey
v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993). Furthermore, a district court
is not required to hold a Spears 1 hearing, and Trejo fails to identify any facts
relating to the timeliness of his claims that would have been revealed during
a Spears hearing. See Alderson v. Concordia Par. Corr. Facility, 848 F.3d 415,
423 & n.10 (5th Cir. 2017).
      As for equitable tolling, Trejo’s contention that prison officials failed to
answer his grievances is belied by the record. Moreover, he fails to explain
how the answering of his grievances constitutes fraud. See Yohey, 985 F.2d at
224-25. We decline to address his argument that he was entitled to equitable
tolling while suffering a disability because we do “not consider an issue that a
party fails to raise in the district court absent extraordinary circumstances.”
See Leverette v. Louisville Ladder Co., 183 F.3d 339, 342 (5th Cir. 1999).
      In light of the foregoing, the district court’s judgment is AFFIRMED.
Trejo’s motion for appointment of counsel is DENIED. The district court’s
dismissal as frivolous constitutes a strike under 28 U.S.C. § 1915(g). See
Adepegba v. Hammons, 103 F.3d 383, 387-88 (5th Cir. 1996), abrogated in part
on other grounds by Coleman v. Tollefson, 135 S. Ct. 1759, 1762-63 (2015).
Trejo is WARNED that accumulating three strikes will preclude him from
proceeding in forma pauperis in any civil action or appeal while he is
incarcerated or detained in any facility unless he is under imminent danger of
serious physical injury. See § 1915(g).
      AFFIRMED; MOTION DENIED; SANCTION WARNING ISSUED.


      1   Spears v. McCotter, 766 F.2d 179 (5th Cir. 1985).


                                               2